Name: Commission Regulation (EEC) No 1654/85 of 18 June 1985 amending Regulation (EEC) No 1343/85 as regards certain monetary compensatory amounts and coefficients to be applied to milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/38 Official Journal of the European Communities 19. 6. 85 COMMISSION REGULATION (EEC) No 1654/85 of 18 June 1985 amending Regulation (EEC) No 1343/85 as regards certain monetary compensa ­ tory amounts and coefficients to be applied to milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 have been fixed in Commission Regulation (EEC) No 1 343/85 (3) ; Whereas some compensatory amounts and coefficients have been fixed in Part 5 of Annex I to Regulation (EEC) No 1343/85 so as to take account of prices below the intervention price for skimmed-milk powder and butter as a result of grants of aid or sales at reduced prices for special uses ; whereas intervention prices have been adjusted by Council Regulation (EEC) No 1299/85 (4), entailing changes to aid levels and special selling prices ; whereas the related compensatory amounts and coefficients should be adjusted accordingly ; Article 1 In Part 5 of Annex I to Regulation (EEC) No 1343/85 :  the coefficient 0,56 in the first subparagraph of Note (') is replaced by 0,54 ;  the coefficient 0,15 in the second subparagraph of Note (') is replaced by 0,20 ;  the coefficient 0,52 in the first indent of Note (4) is replaced by 0,51 ;  the coefficients 0,34 and 0,60 in the second indent of Note (4) are replaced by 0,31 and 0,50 respec ­ tively ;  the coefficient 0,90 in the third indent of Note (4) is replaced by 0,91 ;  the coefficient 0,87 in the fourth indent of Note (4) is replaced by 0,89 ;  the figures in the table contained in Note (*) are replaced by the following : Content by weight of milk powder or granules (other than whey) in the finished product Germany DM/100 kg Nether ­ lands Fl/ 100 kg United Kingdom £/100 kg Belgium/ Luxem ­ bourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 100 kg Italy Lit/ 100 kg France FF/100 kg Greece Dr/ 100 kg Ireland £Irl/100 kg More than 12 % but less than 30 % 1,31 1,48 0,268 30 % or more but less than 50 % 2,63 2,96 0,535 I 50 % or more but less than 70 % 3,94 4,44 0,803 70 % or more but less than 80 % 4,93 5,56 1,004 80 % or more but less than 88 % 5,52 6,22 1,124 88 % or more 5,92 6,67 1,204 II ( ¢) OJ No L 106, 12. 5 . 1971 , p. 1 . (2) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 138 , 27. 5 . 1985, p. 2. (4) OJ No L 137, 27. 5. 1985, p. 6 . 19 . 6. 85 Official Journal of the European Communities No L 159/39  the coefficient 0,27 in the third subparagraph of Note (*) is replaced by 0,37 ;  the coefficient 1,79 in the fourth subparagraph of Note (*) is replaced by 1,85 ;  the coefficient 0,52 in Note (10) is replaced by 0,51 . Article 2 This Regulation shall enter into force on 20 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 June 1985. For the Commission Frans ANDRIESSEN Vice-President